PER CURIAM.
We reject Maynoldi’s claim that" the evidence is insufficient to support his convictions for the crimes of second-degree murder and attempted second-degree murder. We also conclude that the trial court properly imposed a thirty-year sentence on the second-degree murder conviction because (1) by virtue of the defendant’s use of a firearm in the killing, the offense was reclassified to a life felony, see § 775.-087(l)(a), Fla.Stat. (1981), punishable by imprisonment for life or for a term of years not less than thirty, see § 775.082(3)(a), Fla. Stat. (1981); and (2) as the Rules of Criminal Procedure expressly provide, this mandatory sentence, being greater than the sentence calculated under the sentencing guidelines, takes precedence over any suggested guideline sentence, see Fla.R.Cr.P. 3.701(d)(9).
Affirmed.